Citation Nr: 1812618	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-23 211		DATE
		

THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss on a schedular basis.

2.  Entitlement to a compensable rating for bilateral hearing loss on an extraschedular basis.


ORDER

A compensable rating for bilateral hearing loss on a schedular basis is denied.


FINDING OF FACT

For the entire period of appeal, the Veteran's hearing loss is manifested by no more than Level III hearing acuity in the right ear and Level III hearing acuity in the left ear based on puretone threshold average and speech discrimination.






CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for bilateral hearing loss on a schedular basis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from April 1968 to November 1971, including service in Vietnam.  His decorations include a Purple Heart, Combat Infantry Badge, and Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which continued a noncompensable (zero percent) rating for bilateral hearing loss.

In February 2015, the Board denied a compensable rating for the hearing loss and declined to refer the issue for extraschedular consideration.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court vacated and remanded the Board decision.  

In August 2017, the Board remanded the claim to obtain a VA medical opinion on the functional effects of the Veteran's hearing loss.  The Veteran was subsequently afforded a VA hearing loss examination in September 2017 and the examination report includes a discussion of the functional impact of the hearing loss.  The Board therefore finds there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

The issue of a compensable rating for bilateral hearing loss on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Increased rating for bilateral hearing loss

The Veteran contends that that his hearing loss is worse than it is currently rated.  He asserts that the hearing loss prevents him from being able to understand half of what is said to him and had a hard time understanding pronunciation, even when using his hearing aids.  See the March 2010 statement, January 2012 DRO hearing transcript.

Rating Criteria

Where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). 
Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on puretone threshold average: 

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from either Table VI or Table VIA, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 
Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I


Analysis

The Veteran had a VA hearing loss examination in June 2010.  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
10
10
25
50
24
LEFT EAR
15
10
60
65
38

Speech recognition scores were 88 percent in the right ear and 86 percent in the left ear.  Applying these results to Table VI results in a designation of II in the right ear and a II in the left ear. 

VA treatment records indicate that in October 2010, the Veteran was fitted for a hearing aid for his left ear.  In July 2011, the Veteran reported that he did not feel "balanced" with his hearing.  His puretone thresholds, in decibels, were as measured as:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
10
10
25
45
21.25
LEFT EAR
10
15
60
65
37.5

Speech recognition scores were 88 percent in the right ear and 84 percent in the left ear.  The Veteran was noted to be a borderline candidate for a right ear hearing aid, given that the hearing loss was only at a single frequency; however, the Veteran was citing increased difficulty and did not feel balanced in terms of his hearing, so a trial period was initiated. Applying these results to Table VI results in a designation of II in the right ear and a II in the left ear. 

In a January 2012 DRO hearing, the Veteran testified that he could not understand half of what people were asking him and could not make out a lot of pronunciations.  He was given hearing aids, which were helpful.

The Veteran had another VA audiological examination in July 2012.  He reported that in noise he could not hear anything and that speech sounded "confusing and chaotic."  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
10
15
30
55
28
LEFT EAR
15
15
60
75
41

Speech recognition ability was 92 percent in the right ear and 82 percent in the left ear.  The examiner indicated that the hearing loss would not preclude the Veteran from working but would make work more difficult. Applying these results to Table VI results in a designation of I in the right ear and a II in the left ear. 

The Veteran was afforded a third VA audiological examination in September 2017.  He reported that he needed repetition of what was said to him in all situations.  His hearing affected his interactions with family, and he felt that people had "strange reactions" to his asking for repetition.  The Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
0
10
35
60
26
LEFT EAR
15
25
70
70
45

Speech recognition ability was 82 percent bilaterally.  Applying these results to Table VI results in a designation of III in the right ear and a III in the left ear. 


In sum, results of the VA examinations translate to, at worst, Level III hearing loss in the right ear and Level III hearing loss in the left ear when applied to Table VI of the rating schedule (puretone threshold average and speech discrimination).  When applied to Table VIA (only puretone threshold average), results of the VA examinations translate to, at worst, Level I hearing loss in the right ear and Level II hearing loss in the left ear.  This level of hearing loss warrants a noncompensable (zero percent) rating under Table VII of the rating schedule.  Therefore, a compensable schedular rating is not warranted under Diagnostic Code 6100 for any period of the appeal.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board considered the provisions for paired organs under 38 C.F.R. § 3.383; however as neither ear's hearing loss is compensable to a degree of 10 percent or more, this regulation does not apply.  38 C.F.R. § 3.383(a)(3).  Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


REMAND

As noted above, the Court vacated the February 2015 Board decision that denied a compensable rating for the Veteran's hearing loss on a schedular basis and declined to refer the claim for extraschedular consideration.  Specifically, the Court noted that the July 2012 VA examiner did not fully discuss the functional effects of the Veteran's hearing loss on his activities of daily living or explain was such an examination was not necessary.  As such, in relying on the July 2012 VA examination report, the Board failed to comply with the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In Martinak, 21 Vet. App. at 455, the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  The Court also noted that unlike the schedular criteria for rating hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  Id.  The Court clarified that Martinak did not impose a general requirement on the Board to engage in an extraschedular discussion in all hearing loss claims. See Doucette v. Shulkin, 28 Vet. App. 35 (2017).  Nevertheless, here the Veteran's representative has asserted that the scheduler rating criteria do not adequately address the severity of the Veteran's disability and the Court's memorandum decision was issued after Doucette.

The Board cannot assign an extraschedular rating in the first instance; rather, a remand for referral to the Under Secretary for Benefits or Director of Compensation Service (Director) is necessary.  38 C.F.R. § 3.321(b)(1).  However, that does not preclude the Board from considering whether referral to the appropriate officials is required.  Floyd v. Brown, 9 Vet. App. 88 (1996).  In light of the symptoms that the Veteran reported in the July 2012 and September 2017 VA examinations, as well as the April 2017 Court decision, the Board finds that referral is warranted in this case.

Thus, the claim for a compensable rating for bilateral hearing loss must be referred to the Director for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (outlining the "elements that must be established before an extraschedular rating can be awarded"); 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Director of VA's Compensation Service for consideration of an extraschedular rating.  The Director should determine if the Veteran's service-connected bilateral hearing loss, rated as noncompensable, warrants the assignment of an extraschedular rating at any point during the period of appeal.  

2.  Re-adjudicate the issue, and if it remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


